IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CARLITA LAWS and CHARLES              )
LAWS, II, Individually and as         )
Administrator of the Estate of        )
CHARLES LAWS, III,                    )
                                      )
      Plaintiffs,                     )
                                      )
      v.                              )     C.A. No. N17C-01-414 ALR
                                      )
VALORIE HANDY, HANDY’S                )
LITTLE DISCIPLES, and                 )
BOLARIUS HANDY,                       )
                                      )
      Defendants.                     )

                            Submitted: May 14, 2020
                             Decided: June 18, 2020

        Upon Plaintiffs’ Supplemental Motion for Summary Judgment
   Against Defendant Valorie Handy d/b/a and a/k/a Handy’s Little Disciples
                    DENIED WITHOUT PREJUDICE

                          MEMORANDUM OPINION




Brian E. Lutness, Esquire, Silverman, McDonald & Friedman, Wilmington,
Delaware, Ammar S. Wasfi, Esquire, The Killino Firm, P.C., Philadelphia,
Pennsylvania, Attorneys for Plaintiffs.

Valorie Handy, Self-Represented Litigant.

Handy’s Little Disciples, Self-Represented Litigant.



Rocanelli, J.
      This is a wrongful death case arising from the death of 10-month-old Charles

Laws, III (“Baby Charles”) at Handy’s Little Disciples Home Daycare Center

(“Daycare Center”). Baby Charles died as a result of medication administered by

Defendant Valorie Handy. Ms. Handy was convicted of Criminally Negligent

Homicide in relation to the death of Baby Charles.

      The parents and estate of Baby Charles (“Plaintiffs”) brought this civil action

asserting several counts of negligence against Ms. Handy, Ms. Handy’s husband,

and the Daycare Center.1 Plaintiffs seek summary judgment against Ms. Handy and

the Daycare Center, arguing that the criminal conviction precludes Ms. Handy from

arguing that she is not civilly liable for Baby Charles’ death based on the doctrine of

collateral estoppel.

                        PROCEDURAL BACKGROUND

      On January 16, 2020, over three months after the deadline for dispositive

motions2 and without leave of Court, Plaintiffs filed a motion for summary judgment

against Ms. Handy and the Daycare Center. A pre-trial conference was previously

held on January 28, 2020, during which the parties agreed that (1) Ms. Handy would

provide Plaintiffs with expert reports within 30 days, (2) Plaintiffs’ counsel would


1
  Plaintiffs also brought claims against various governmental entities and state
actors. Those claims have been dismissed. See Laws v. Handy, 2017 WL 3127783
(Del. Super. July 21, 2017); D.I. 65.
2
  The deadline for dispositive motions was September 30, 2019. See Second Trial
Scheduling Order, Apr. 18, 2019, D.I. 75.
                                        1
file a status report regarding Ms. Handy’s deposition within 60 days, and (3)

Plaintiffs’ motion for summary judgment would be withdrawn.3

      On May 14, 2020, more than one month after the status-report deadline,

Plaintiffs filed the instant “supplemental”4 motion for summary judgment. By that

time, the federal and Delaware state governments had declared states of emergency

due to COVID-19. By Order dated May 14, 2020, the Court directed Plaintiffs’

counsel to promptly file the overdue status report. Counsel responded to the Court’s

May 14 Order one week later by letter advising the Court that Plaintiffs “do[] not

see the need for a deposition of [Ms. Handy]” because Ms. Handy did not produce

an expert.5

                               LEGAL STANDARD

      The Court may grant summary judgment only where the moving party can

“show that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”6 A genuine issue of material fact is one

that “may reasonably be resolved in favor of either party.”7 The moving party bears


3
  D.I. 83. Plaintiffs’ motion for summary judgment was withdrawn shortly after the
conference. See D.I. 82.
4
  The supplemental motion suggests that Plaintiffs rely on the arguments set forth in
both the supplemental motion and the initial motion for summary judgment.
Because the initial motion was withdrawn after the January 28 conference, see D.I.
82, the Court considers only the arguments in the supplemental motion.
5
  D.I. 86,
6
  Super. Ct. Civ. R. 56(c).
7
  Moore v. Sizemore, 405 A.2d 679, 680–81 (Del. 1979).
                                         2
the initial burden of proof and, once that is met, the burden shifts to the non-moving

party to show that a material issue of fact exists.8 At the motion for summary

judgment phase, the Court must view the facts “in the light most favorable to the

non-moving party.”9

                                   DISCUSSION

      To trigger collateral estoppel at the summary judgment stage, the proponent

must show that each of the following elements are satisfied:

      (1) the issue previously decided is identical with the one presented in
      the action in question, (2) the prior action has been finally adjudicated
      on the merits, (3) the party against whom the doctrine is invoked was a
      party or in privity with a party to the prior adjudication, and (4) the
      party against whom the doctrine is raised had a full and fair opportunity
      to litigate the issue in the prior action.10

Plaintiffs argue that the first element is satisfied because Ms. Handy was convicted

of Criminally Negligent Homicide, a criminal offense that requires the State to prove

beyond a reasonable doubt that a criminal defendant caused the death of another with

criminal negligence.11 According to Plaintiffs, the conviction establishes that Ms.

Handy was “negligent in causing Baby Charles’ death” because “[t]he elements to




8
  Id.
9
  Brozka v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
10
   Norman v. State, 976 A.2d 843, 868 (Del. 2009) (quoting Capano v. State, 889
A.2d 968, 986 (Del. 2006)).
11
   See 11 Del. C. § 631 (“A person is guilty of criminally negligent homicide when,
with criminal negligence, the person causes the death of another person.”).
                                          3
be satisfied for a conviction of criminally negligent homicide far exceed those of the

tort of negligence in the civil context.”12

      Plaintiffs’ motion must be denied because Plaintiffs have failed to satisfy their

initial burden of showing that they are entitled to judgment as a matter of law based

on the doctrine of collateral estoppel.13 Although the “criminal negligence” element

of the criminal offense and the civil cause of action of negligence are similar in

name, each demands a different task from the party with the burden of proof.

“Criminal negligence” is a defined term within the Delaware Criminal Code that

refers to a criminal defendant’s mental state.14 Specifically, “[a] person acts with

criminal negligence . . . when the person fails to perceive a risk that the element

exists or will result from the conduct.”15 The civil cause of action of negligence, on


12
   Supp. Mot. Summ. J. 7.
13
   Plaintiffs’ reliance on Nationwide Mutual Insurance Co. v. Flagg is misplaced. In
Flagg, the defendant in the underlying criminal action had been convicted of several
offenses involving “intentional” acts. 789 A.2d 586, 589–90 (2001). After the
surviving victim brought suit against the defendant, the defendant’s insurance
company filed a separate declaratory judgment action seeking a determination that
the insurance company need not indemnify the victims due to an exclusion in the
defendant’s policy for injuries “caused intentionally by . . . the insured’s conduct.”
Id. at 592. The Court held that the victims were partially barred from relitigating
whether the defendant acted intentionally based on the defendant’s prior convictions.
Id. at 593–94. Unlike the convictions in Flagg, Ms. Handy’s conviction does not
automatically dispose of issues central to Plaintiffs’ claims. The jury in Ms. Handy’s
criminal action found Ms. Handy to have acted with “criminal negligence,” as
defined by the Delaware Criminal Code. That finding does not automatically
establish the elements for liability in a civil negligence action.
14
   See 11 Del. C. § 231(a).
15
   Id.
                                            4
the other hand, provides a remedy to an injured party who proves, by a

preponderance of the evidence, that a defendant breached a duty owed to the injured

party and that the breach caused the injury.16 Plaintiffs do not argue that Ms.

Handy’s criminal conviction shows that Ms. Handy owed a duty to Plaintiffs. Nor

do Plaintiffs explain how criminal negligence, as defined by the Delaware Criminal

Code, satisfies the duty and breach elements of a civil negligence claim. Instead,

Plaintiffs merely argue that Ms. Handy’s conviction for a crime involving the

defined term of “criminal negligence,” standing alone, establishes the elements of a

civil negligence claim. Without more, Plaintiffs have not shown that the jury in the

criminal action decided an issue that “is identical with the one presented in [this]

action.”17 Summary judgment must therefore be denied.




16
     See Hudson v. Old Guard Ins. Co., 3 A.3d 246, 250 (Del. 2010).
17
     See Norman, 976 A.2d at 868.
                                          5
                                   CONCLUSION

      Plaintiffs have not shown that Ms. Handy’s conviction for Criminally

Negligent Homicide established an issue identical to one presented in this case and

therefore have not established the applicability of the doctrine of collateral estoppel.

Because Plaintiffs have not met their initial burden of showing that they are entitled

to judgment as a matter of law, Plaintiffs’ supplemental motion for summary

judgment is DENIED WITHOUT PREJUDICE. The Court will convene a pre-

trial conference and schedule the case for trial once the current states of emergency

have been lifted.

      IT IS SO ORDERED.

                                                                                                                                  Andrea L. Rocanelli
                                               ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ____




                                               The Honorable Andrea L. Rocanelli




                                           6